              Case 8:20-cv-01168-PWG Document 24 Filed 08/19/21 Page 1 of 9



                                  IN THE UNITED STATES DISTRICT
                                    COURT FOR THE DISTRICT OF
                                            MARYLAND


                                                   *
    WESTERN SURETY COMPANY,
       Plaintiff                                   *

              v.                                   *       Case No.: 8:20-cv-01168-PWG

                                                   *
    UNITED SHEET METAL, INC, et al.,
        Defendants.                                *

*         *        *       *      *     *      *       *       *      *      *       *      *          *

                                      MEMORANDUM OPINION


              I have reviewed Plaintiff Western Surety Company’s (“Western Surety”) Motion for

    Default Judgment, ECF No. 23, the supporting declarations of Kenneth Mastny, Esq., ECF No.

    23-2, and Richard Pledger, Esq., ECF No. 23-14, and the record in this case. 1 For the following

    reasons, Plaintiff’s motion shall be GRANTED. I will award a judgment of $564,231.94, plus

    $70,338.46 at the prejudgment interest of six percent per annum, 2 and post-judgment interest to

    accrue at the legal rate. 3

              Western Surety commenced this action on May 7, 2020 by filing a complaint alleging

    that Defendants United Sheet Metal, Inc. (“USM”), The Duct Connection Company (“TDCC”),


1
        Defendant has not filed a response, and the time for doing so has passed. See Loc. R.
105.2(a) (D. Md. 2021). A hearing is not necessary. See Loc. R. 105.6.
2
        I have calculated interest totaling $55,693.15 for the $350,000 settlement payment based
on interest accruing at six percent per annum from February 5, 2018; $13,116.24 for the $82,598.84
in attorneys’ fees, costs, and expenses related to the Union Litigation accruing from February 7,
2018; and $1,529.07 for the $112,070.31 in attorneys’ and consultants’ fees, costs, and expenses
related to the U.S. Engineering Litigation accruing from July 9, 2020. See Mem. in Supp. of Pls.’
Mot. 12-13, ECF No. 23-1. Western Surety is not claiming prejudgment interest for fees, costs, and
expenses resulting from this instant indemnity litigation. Id. at 6.
3
        See 28 U.S.C. § 1961.
           Case 8:20-cv-01168-PWG Document 24 Filed 08/19/21 Page 2 of 9



    Rhode House, LLP (“Rhode House”), Jimmie G. Roberts, Jr. (“Mr. Roberts”), and Tracy Leigh

    Roberts (“Mrs. Roberts”), (collectively “Defendants”), violated the terms of the General

    Agreement of Indemnity (the “GAI”). Compl. ¶¶ 1–6, 10–11, ECF No. 1; see GAI, ECF No. 23-

    3. 4 Western Surety had issued a Contractors Fringe Benefits Bond and a Subcontract

    Performance Bond for The Defendants in relation to various construction projects. Pl.’s Mot. 1–

    2, ECF No. 23. Western Surety alleges that the Defendants defaulted under the terms of its

    contracts and the aforementioned bonds. Id. at 3. Western Surety requests $564,231.94 for its net

    loss through September 28, 2020, plus prejudgment interest of six percent per annum, post-judgment

    interest and such other and further relief as is just and equitable. Pl.’s Mot. 2; Mem. in Supp. of

    Pls.’ Mot. 13, ECF No. 23-1.

           Defendants were properly served and did not respond. Pl.’s Mot. 2. 5 Western Surety

    moved for entry of default. See ECF No. 15; ECF No. 16. The Clerk ordered default against

    Defendants on August 20, 2020, ECF No. 17, to which the Defendants did not respond. 6

                                          Factual Background

         The following facts are taken from the Complaint and the Declarations of Kenneth Mastny,

    Esq. and Richard Pledger, Esq. and are accepted as true. See Compl., ECF No 1; Mastny Decl.,



4
        Identical versions of the GAI are included in the record as Exhibit 1 to the Complaint (ECF
No. 1-2) and as an exhibit to the Mastny Declaration (ECF No. 23-3).
5
        On May 20, 2020, USM and TDCC were served. On May 22, 2020, Defendant Mrs. Roberts
was personally served. Mem. in Supp. of Pls.’ Mot. 2. On May 15, 2020 and on May 19, 2020,
Western Surety made good faith attempts to serve Mr. Roberts. Id. On May 22, 2020, Mr. Roberts
was served via personal service upon Mrs. Roberts. Id. On May 15, 2020 and May 19, 2020,
Western Surety made good faith attempts to serve Mr. Roberts, the resident agent of Rhode House.
Id. On May 27, 2020, the Maryland State Department of Assessments and Taxation was served as
the substitute agent for Rhode House in accordance with Fed. R. Civ. P. 4(h)(1)(B); Md. Code,
Courts and Judicial Proceedings, § 6-301; Md. Code, Corporations and Associations, § 1-
401(b)(1); and Md. R. Civ. P. Cir. Ct. 2-124(o). Mem. in Supp. of Pls.’ Mot. 2–3.
6
        On August 20, 2020, Notice of Default was sent to Defendants. See ECF Nos. 18–22. None
of the Defendants responded. Pl.’s Mot. 2.
                                                    2
       Case 8:20-cv-01168-PWG Document 24 Filed 08/19/21 Page 3 of 9



ECF No. 23-2; Pledger Decl., ECF No. 23-14. Western Surety is a surety company, organized

and existing under the laws of the State of South Dakota. Mastny Decl. 2. Defendant TDCC and

Rhode House were affiliated entities under common ownership with USM. Id. Defendant Mr.

Roberts was a member of USM and TDCC and a partner in Rhode House. Id. Defendant Mrs.

Roberts is Mr. Roberts’ spouse. Id.

      In 2010, Defendants asked Western Surety to issue surety bonds for various construction

projects. Id. On October 4, 2010, USM, as principal and corporate indemnitor, TDCC and Rhode

House, as additional corporate indemnitors, and Mr. Roberts and Mrs. Roberts, in their individual

capacities, entered into the GAI with Western Surety. Compl. ¶ 10. Under the GAI, each

defendant, jointly and severally, promised to:

      indemnify and save the Company [Western Surety] harmless from and against
      every claim, demand, liability, cost, charge, suit, judgment and expense which the
      Company may pay or incur in consequence of having executed, or procured the
      execution of such bonds…including, but not limited, to fees of attorneys, whether
      on salary, retainer or otherwise, and the expense of procuring, or attempting to
      procure, release from liability, or in bringing suit to enforce the obligation of any
      of the Indemnitors under this Agreement….In the event of payments by the
      Company, the Indemnitors agree to accept the voucher or other evidence of such
      payments as prima facie evidence of the propriety thereof, and of the Indemnitors’
      liability therefore to the Company.

GAI 1, ¶ 2.

      Western Surety then considered and approved USM’s requests for the issuance of the

following surety bonds. First, on September 1, 2011, Western Surety issued a $500,000

Contractors Fringe Benefits Bond, naming USM as its principal; the obligees were the Sheet

Metal Workers’ Local Union No. 100 (the “Union”) and the Sheet Metal Workers’ Local Union

No. 100 Washington, D.C. Area Health Benefit, Pension, 401(k), Apprenticeship and Vacation

Funds (the “Funds”). Mastny Decl. 3; see Union Bond, ECF No. 23-4. Second, on April 3, 2012,

Western Surety issued a $585,000 Subcontract Performance Bond, naming USM as its principal

                                                 3
        Case 8:20-cv-01168-PWG Document 24 Filed 08/19/21 Page 4 of 9



and U.S. Engineering Company (“U.S. Engineering) as its obligees. Decl. of Kenneth Mastny 3;

see U.S. Engineering Bond, ECF No. 23-5.

      A. Union Claim

      USM employed members of the Union to perform work on its construction projects.

Compl. ¶ 13. USM failed to timely pay wages, dues, and contributions to the Union and the

Funds for the work of their members in violation of the Union’s Collective Bargaining

Agreement. Id. ¶ 14. On March 20, 2014, Western Surety received a claim from the Union and

Funds against their Contractors Fringe Benefits Bond in the amount of $221,875.66 for unpaid

wages, dues, and contributions allegedly owed by USM for January 2014. Id.; see Letter from

Union, ECF No. 23-6. Western Surety sent letters to the Defendants on March 28, 2014 and April

15, 2014 to investigate the Union and Funds’ claim. Compl. ¶ 15; see ECF No. 23-7; ECF No.

23-8. Western Surety’s counsel had limited communications with USM’s officer regarding

aspects of the claim and Western Surety alleges that the Defendants did not provide a

“meaningful response.” Compl. ¶ 15. Additionally, while Western Surety was investigating the

claim, USM discharged its employees and closed its doors. Id. On or about February 25, 2015,

the Union and Funds filed a complaint against Western Surety, alleging that USM owed the

Union and Funds $671,201.25 for wages, dues and contributions for the time period January–March

2014, and seeking forfeiture of the Contractors Fringe Benefits Bond in the full amount of $500,000.

Id. ¶ 16.

      The Union and Funds claim resulted in the Trustees of the Sheet Metal Workers Local Union

No. 100 Washington, D.C. Area Pension Fund, et al. v. W. Sur. Co., No. 8:15-cv-01175-GJH

litigation (the “Union Litigation”). Id. Western Surety successfully avoided summary judgment

and ultimately settled its dispute with the Unions and Funds on or about January 23, 2018 for


                                                4
            Case 8:20-cv-01168-PWG Document 24 Filed 08/19/21 Page 5 of 9



    $350,000. Id. ¶ 17; see Settlement Check, ECF No. 1-9. According to the settlement terms, the

    Union and Funds dismissed the litigation with prejudice and assigned their claims against USM

    to Western Surety. Id. ¶ 18; see Release and Assignment, ECF No. 1-8. Throughout the Union

    and Funds litigation, Western Surety incurred and paid attorneys’ fees, costs, and expenses of

    $82,598.84. 7 Mem. in Supp. of Pls.’ Mot. 4.

          B. U.S. Engineering Claim

          On September 9, 2013, U.S. Engineering terminated its subcontract with USM because

    USM failed to timely and adequately perform its obligations under its subcontract with U.S.

    Engineering. Compl. ¶ 20. Without informing Western Surety, U.S. Engineering completed

    USM’s scope of work on the South African Embassy Project using other subcontractors. Id. ¶

    21. Further, unknown to Western Surety, USM initiated an arbitration proceeding against U.S.

    Engineering for improper termination with the American Arbitration Association, and U.S.

    Engineering counterclaimed in the arbitration to recover its costs to complete the project from

    USM. Id. While the arbitration was pending, USM discharged its employees and closed its doors.

    Id. ¶ 22.

          After USM closed its doors, U.S. Engineering provided Western Surety with its first notice

    of issues related to the South African Embassy Project and asserted a claim against its

    Subcontract Performance Bond on June 9, 2014. Id.; see U.S. Engineering Initial Claim Letter,

    ECF No. 1-10. U.S. Engineering attempted to join Western Surety as a party in the arbitration

    proceeding. Compl. ¶ 22. On March 6, 2015, Western Surety filed a complaint for declaratory


7
       While the Complaint, alleges that Western Surety spent $84,974.31 in attorneys’ fees, costs,
and expenses, the Memorandum for the Motion for Default Judgment, ECF No. 23-1, and Richard
Pledger’s Affidavit Declaration, ECF No. 23-14, allege that Western Surety spent $82,598.84 in
attorneys’ fees, costs, and expenses. Therefore, this Court finds that Western Surety spent
$82,598.84 on attorneys’ fees, costs, and expenses for the Union and Funds Litigation.
                                                   5
        Case 8:20-cv-01168-PWG Document 24 Filed 08/19/21 Page 6 of 9



judgment and injunctive relief against U.S. Engineering, which initiated W. Sur. Co. v. U.S.

Eng’g Co., No. 1:15-cv-327 (the “U.S. Engineering Litigation”) in the U.S. District Court for the

District of Columbia. Compl. ¶ 23. Western Surety and U.S. Engineering engaged in extensive

litigation over the following four years. Id. ¶ 24. Western Surety prevailed on summary judgment

as to all counts in its complaint, and the Subcontract Performance Bond was discharged without

loss. Id. U.S. Engineering appealed the decision to discharge the bond to the U.S. Court of

Appeals for the D.C. Circuit in the case W. Sur. Co. v. U.S. Eng’g Co., No. 19-7033. Id. On April

7, 2020, the U.S. Court of Appeals for the D.C. Circuit affirmed the district court’s opinion. Id.

¶ 25. As of April 30, 2020, Western Surety had incurred and paid $108,852.18 in attorneys’ fees,

costs, and expenses with respect to the South African Embassy Claim and the U.S. Engineering

Litigation. Id. ¶ 27.

      As a result of the Union and U.S. Engineering litigation, Western Surety claims that it has

suffered a loss of $350,000 on the Union and Funds Contractors Fringe Benefits Bond, and has

also incurred $214,231.94 in attorneys’ fees, costs, and expenses related to the bond claims and

this indemnity lawsuit. Mem. in Supp. of Pls.’ Mot. 4–5 (bond amount), 10 (attorneys’ fees).

                                      Standard of Review

       Under Federal Rule of Civil Procedure 55(a), “[w]hen a party against whom a judgment

for affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown

by affidavit or otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). Default

judgment, however, is not automatic, and is left to the discretion of the court. Choice Hotels

Int’l., Inc. v. Jai Shree Navdurga, LLC, Civil Action No. DKC 11-2893, 2012 WL 5995248, at

*1 (D. Md. 2012). Although the Fourth Circuit has a “strong policy” that “cases be decided on

their merits,” Dow v. Jones, 232 F. Supp. 2d 491, 494 (D. Md. 2002) (citing United States v.


                                                6
         Case 8:20-cv-01168-PWG Document 24 Filed 08/19/21 Page 7 of 9



 Shaffer Equip. Co., 11 F.3d 450, 453 (4th Cir. 1993)), default judgment may be appropriate where

 a party is unresponsive. See S.E.C. v. Lawbaugh, 359 F. Supp. 2d 418, 421 (D. Md. 2005) (citing

 Jackson v. Beech, 636 F.2d 831, 836 (D.C. Cir. 1980)).

       In determining whether to grant a motion for default judgment, the Court takes as true the

well-pleaded factual allegations in the complaint, other than those pertaining to damages. Ryan v.

Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001). If the Court finds that “liability is

established, [it] must then determine the appropriate amount of damages.” Agora Fin., LLC v.

Samler, 725 F. Supp. 2d 491, 494 (citing Ryan, 253 F.3d at 780–81). In order to do so, “the court

may conduct an evidentiary hearing, or may dispense with a hearing if there is an adequate

evidentiary basis in the record from which to calculate an award.” Mata v. G.O. Contractors Grp.,

No. TDC-14-3287, 2015 WL 6674650, at *3 (D. Md. Oct. 29, 2015); see also Fed. R. Civ. P. 55(b).

       Without a statutory mandate, prejudgment interest is up to the trial court’s discretion.

Quesinberry v. Life Ins. Co. of N. Am., 987 F.2d 1017, 1030 (4th Cir. 1993). Prejudgment interest

helps “compensate for the loss of money due as damages from the time the claim accrues until

judgment is entered, thereby achieving full compensation for the injury those damages are intended

to redress.” West Virginia v. United States, 479 U.S. 305, 310–11 n. 2 (1987). This Court may

lawfully award prejudgment interest, and it is bound by Maryland law in diversity cases such as the

instant suit. See Mezu v. Progress Bank of Nigeria, PLC, Civ. No. JKB-12-2865, 2013 WL

6531626, at *1 (D. Md. Dec. 11, 2013) (citing DiFederico v. Marriott Int'l, Inc., 714 F.3d 796, 807

(4th Cir. 2013)). According to the Maryland Constitution, the legal rate of interest is six percent,

unless otherwise provided by the Maryland General Assembly. Md. Const. art. III, § 57.

                                            Discussion

       Taking the Plaintiff’s well-pleaded factual allegations as true, Western Surety has

established that the Defendants have failed to indemnify Western Surety according to the terms of

                                                 7
         Case 8:20-cv-01168-PWG Document 24 Filed 08/19/21 Page 8 of 9



the GAI for the Union and Funds settlement, and attorneys’ fees, costs, and expenses associated

with the Union and Funds and U.S. Engineering’s litigation. Additionally, Western Surety

submitted exhibits to the motion for default judgment establishing Defendants’ breach of the GAI,

including: the GAI, ECF No. 23-3; the Union and Funds Benefits Bond, ECF No. 23-4; the U.S.

Engineering Company’s Subcontract Performance Bond, ECF No. 23-5; a letter from the Union to

Western Surety related to the contributions that USM owed to the Funds, ECF No. 23-6; a letter

from Western Surety to the Defendants related to the Union’s claim and requesting for their

response, ECF No. 23-7; a letter from Western Surety to the Defendants stating that Western Surety

did not receive a response from the Defendants, ECF No. 23-8; the Release and Assignment

Agreement between Western Surety, the Union, and the Funds, ECF No. 23-9; a June 9, 2014 letter

from U.S. Engineering to Western Surety related to USM’s failure to perform under their

subcontract agreement and a claim against the U.S. Engineering Bond, ECF No. 23-11; and a letter

on September 9, 2013 from U.S. Engineering to USM notifying USM of their default, ECF No. 23-

12. Therefore, Defendants are liable for failing to indemnify Western Surety for liabilities, losses,

expenses, and attorneys’ fees related to the Union and Funds’ Contractors Fringe Benefits Bond

and U.S. Engineering’s Subcontract Performance Bond.

       I also find that Western Surety has presented an adequate evidentiary basis from which to

calculate damages. See Mata, 2015 WL 6674650, at *3. Under the GAI, Western Surety is entitled

to attorneys’ fees, and “the expense of procuring, or attempting to procure, release from liability,

or in bringing suit to enforce the obligation of any of the Indemnitors.” GAI 1. Western Surety

submitted exhibits with their motion, ECF No. 23, with information about the costs that it has

incurred pursuing the instant litigation, as well as the attorneys’ fees, costs, and expenses related to

the Union and Funds and U.S. Engineering claims, including: a settlement check from Western

Surety on behalf of USM to the Union and the Funds, ECF No. 23-10; an invoice for consultants’

                                                  8
         Case 8:20-cv-01168-PWG Document 24 Filed 08/19/21 Page 9 of 9



fees related to the U.S. Engineering litigation, ECF No. 23-13; and invoices related to the attorneys’

fees for the Union and Funds claim, U.S. Engineering claim, and Western Surety’s indemnity

recovery claim, ECF No. 23-15.

       Additionally, this Court finds that a six percent per annum prejudgment interest is

appropriate. See Md. Const. art. III, § 57.



                                          CONCLUSION

       Plaintiffs’ Motion for Default Judgment, ECF No. 23, is GRANTED. Judgment in the

amount of $634,570.40 and post-judgment interest to accrue at the legal rate, shall be entered

against Defendants.

       A separate Order will follow.

       DATED this 19th day of August 2021.



                                                              BY THE COURT:

                                                                       /s/
                                                              Paul W. Grimm
                                                              United States District Judge




                                                 9
